Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-20 are allowed. 
The following is an examiner's statement of reasons for the indication of allowable subject matters:
For claim 1, the prior art does not disclose or suggest a circuit device, primarily, having … a first power stage that includes: a first voltage source input; an energy storage element; a first switch …; … a first voltage output …; a first controller circuit … coupled to the first switch; … a first controller unit that includes an input coupled to the first voltage output to receive the first output voltage … an output coupled to the first set of controller logic; a second power stage that includes: a second voltage source input; a second voltage output configured to provide a second output voltage; and a second switch coupled between the second voltage source input and the second voltage output; and a second controller circuit … coupled to the second switch; … a second controller unit that includes: a first input coupled to receive a reference voltage;  a second input selectably coupled to the first voltage output to receive the first output voltage and to the second voltage output to receive the second output voltage; … an output coupled to the first set of controller logic and the second set of controller logic, wherein the second controller unit is configured to compare the reference voltage to either the first output voltage or the second output voltage.

For claim 13, the prior art does not disclose or suggest a circuit device, primarily, having: …  a first power stage that includes: an energy storage element; a first switch …; a second switch …; a first controller circuit … coupled to the first switch and the second switch; … a first controller unit … to receive the first output voltage and an output coupled to the first set of controller logic; a second power stage that includes: a third switch coupled between a second voltage source and a node; Page 5 of 12Application No. 17/072,217T74742US04 Response to Office Action dated July 22, 2021 a fourth switch coupled between the ground node and the node; and a second voltage output coupled to the node and configured to provide a second output voltage; … a second controller circuit … coupled to the third switch and the fourth switch;… a second controller unit that includes: a first input coupled to receive a reference voltage:  a second input coupled to the first voltage output to receive the first output voltage and to the second voltage output to receive the second output voltage; and an output coupled to the first 
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/JUE ZHANG/
Primary Examiner, Art Unit 2838